 



Exhibit 10.29
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AND
LICENSE FINANCING AND PURCHASE OPTION AGREEMENT
     THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AND LICENSE
FINANCING AND PURCHASE OPTION AGREEMENT (this “Amendment”), dated as of
February 13, 2008, is by and between ARABICA FUNDING, INC., a Delaware
corporation (“Arabica”) and CARIBOU COFFEE COMPANY, INC., a Minnesota
corporation (the “Company”).
RECITALS
     A. Arabica and the Company are parties to the Second Amended and Restated
Lease and License Financing and Purchase Option Agreement dated as of June 29,
2004 (as amended and in effect from time to time, the “Master Lease”).
Capitalized terms used herein without definition have the meanings assigned to
them in the Master Lease.
     B. The Company has requested certain amendments to the Master Lease, and
the consent of Arabica to certain actions of the Company, and Arabica is willing
to effect such amendments, and consent to such actions, on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     I. AMENDMENTS TO MASTER LEASE AND CONSENT. Subject to the satisfaction of
each of the conditions set forth herein, the Master Lease is hereby amended as
follows:
A. Definitions. Section 1 of the Master Lease is hereby amended as follows:
1. By amending and restating the definition of “Consolidated EBITDA” in its
entirety as follows:
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) Consolidated Interest Expense, (c) depreciation and
amortization expense (including amortization of debt acquisition cost),
(d) earnings attributable to minority interests, (e) any extraordinary expenses,
charges or losses, (f) other non-cash charges, and (g) Pre-Opening Expenses, and
minus, (a) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (ii) any other non-cash income or credits and (b) any cash payments made
during such period in respect of items described in clause (e) and/or (f) above
subsequent to the fiscal quarter in which the relevant non-cash expenses,
charges or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis for the Company and its
Subsidiaries.

 



--------------------------------------------------------------------------------



 



2. By amending and restating the table set forth in the definition of “Pricing
Grid” in its entirety as follows:

                              Applicable Margin for   Applicable Margin for    
Consolidated Senior
  Eurodollar Rate based   COF Rate based Rental   Third Rent Component
Leverage Ratio
  Rental Rate Calculations   Rate Calculations   Rate
Greater than or equal to 1.0 to 1.0
    3.00 %     4.00 %     0.500 %
Greater than or equal to 0.5 to 1.0 but less than 1.0 to 1.0
    2.50 %     3.50 %     0.375 %
Less than 0.5 to 1.0
    2.25 %     3.25 %     0.375 %

3. By deleting the phrase “$55,000,000 (or $60,000,000, if so increased by
Arabica and the Company)” from the definition of “Reference Amount” and by
substituting therefor the following:
“$20,000,000”
     B. Financial Covenants. Section 20 of the Master Lease is hereby amended as
follows:

  1.   By amending and restating Section 20(a) in its entirety as follows:

     (a) Maximum Consolidated Senior Leverage Ratio. The Company will not cause
or permit the ratio (the “Consolidated Senior Leverage Ratio”) of the
Consolidated Funded Indebtedness of the Company and its Subsidiaries (excluding
any Subordinated Debt included therein) at March 30, 2008 and each Quarterly
Date thereafter to the Consolidated EBITDA of the Company for the Reference
Period ending on such Quarterly Date to be greater than 1.75:1.00.

  2.   By amending and restating Section 20(b) in its entirety as follows:

     (b) Minimum Consolidated EBITDA. The Company will not cause or permit the
Consolidated EBITDA of the Company for the Reference Period ending on March 30,
2008 and for the Reference Period ending on each Quarterly Date thereafter to be
less than $9,000,000.

  3.   By amending and restating Section 20(c) in its entirety as follows:

     (c) Minimum Interest Coverage Ratio. The Company will not cause or permit
the ratio of (i) the Consolidated EBITDAR of the Company for any Reference
Period ending on any Quarterly Date falling in any period referred to below to
(ii) the sum of Consolidated Financing Expense plus Consolidated Rental Expense
of the Company and its Subsidiaries for such Reference Period to be less than
the ratio specified below for the period during which such date falls.

- 2 -



--------------------------------------------------------------------------------



 



              Minimum Interest
Quarterly Dates
  Coverage Ratio
January 1, 2008 through June 30, 2008
    1.38:1.00  
July 1, 2008 through September 30, 2008
    1.40:1.00  
October 1, 2008 and thereafter
    1.45:1.00  

  4.   By amending and restating Section 20(d) in its entirety as follows:

     (d) Maximum Capital Expenditures. The Company will not cause or permit the
Capital Expenditures made by the Company and its Subsidiaries in any fiscal year
to exceed $12,500,000.

  5.   By amending and restating Section 20(e) in its entirety as follows:

     (e) New Store Commitments. The Company shall not enter into any New Store
Commitment if at such time (i) the Coffeehouse Level EBITDA Margin for the
Reference Period ended December 30, 2007 and each Reference Period thereafter is
less than 15% of Coffeehouse Level Sales for such Reference Period, or (ii) the
aggregate Available Amount is less than (A) the budgeted amount of Capital
Expenditures for outstanding New Store Commitments (including the New Store
Commitment in question, and assuming that the budgeted amount of Capital
Expenditures for any New Store Commitment for which a Capital Expenditure budget
has not been determined is $300,000), less (2) the aggregate amount of Capital
Expenditures made toward New Store Commitments prior to the opening of each such
store.
     C. No Further Amendments. Except as expressly amended herein, the text of
the Master Lease and all other Lease/Purchase Documents shall remain unchanged
and in full force and effect.
III. REFERENCES IN THE LEASE/PURCHASE DOCUMENTS; CONFIRMATION OF SECURITY. All
references to the Master Lease in all Lease/Purchase Documents shall, from and
after the date hereof, refer to the Master Lease, as amended by this Amendment,
and all obligations of the Company under the Lease/Purchase Documents shall be
secured by and be entitled to the benefits of the Company Security Documents.
All Company Security Documents heretofore executed by the Restricted Group shall
remain in full force and effect and such Company Security Documents are hereby
ratified and affirmed.
IV. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company hereby represents and
warrants to, and covenants and agrees with, Arabica that:
     A. The execution and delivery of this Amendment has been duly authorized by
all requisite action on the part of the Company.

- 3 -



--------------------------------------------------------------------------------



 



     B. The representations and warranties of each member of the Restricted
Group contained in the Master Lease and the other Lease/Purchase Documents are
true and correct in all material respects on and as of the date of this
Amendment as though made at and as of such date, except to the extent (a) such
representations and warranties expressly relate to an earlier date (and the
representations and warranties set forth in Section 19(a) and Section 19(q)
(relating solely to the Confidential Information Memorandum) of the Master Lease
shall be construed to relate only to the date of the Master Lease and to the
Closing Date), in which case each such representation and warranty shall be true
and correct in all material respects as of such earlier date, and (b) of
inaccuracies resulting from transactions permitted under the Lease/Purchase
Documents.
     C. No member of the Restricted Group is required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency or any other Person in
connection with or as a condition to the execution, delivery or performance of
this Amendment.
     D. This Amendment constitutes the legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action at law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right thereunder.
V. MISCELLANEOUS.
     A. As provided in the Master Lease, the Company agrees to reimburse Arabica
and the Registered Holders upon demand for all reasonable fees and disbursements
of counsel incurred in connection with the preparation of this Amendment.
     B. This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
     C. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, all of which counterparts shall together constitute one and the same
agreement. Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as an in-hand delivery of an original executed
counterpart hereof.
[The next pages are the signature pages.]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as a sealed instrument by their duly authorized representatives,
all as of the day and year first above written.

              ARABICA FUNDING, INC.
 
       
 
  By:   /s/ Bernardo J. Angelo
 
       
 
      Name: Bernardo J. Angelo
 
      Title: Vice president
 
            CARIBOU COFFEE COMPANY, INC.
 
       
 
  By:   /s/ Dan E Lee
 
       
 
      Name: Dan E. Lee
 
      Title: Vice President, General Counsel and
 
      Secretary

 



--------------------------------------------------------------------------------



 



CONSENT AND ACKNOWLEDGEMENT
     To the extent necessary, if any, each of the undersigned hereby consents to
the execution and delivery of the foregoing Sixth Amendment to Second Amended
and Restated Lease and License Financing and Purchase Option Agreement (the
“Amendment”) and to all of the transactions contemplated thereby and confirms
and agrees with the provisions thereof, including without limitation all
provisions applicable to any of the undersigned.
     Executed as a sealed instrument as of the date of such Amendment.

              CARIBOU HOLDING COMPANY LIMITED
 
       
 
  By:   /s/ Henry A. Thompson
 
       
 
      Name: Henry A. Thompson
 
      Title: Director
 
            CARIBOU COFFEE COMPANY, INC.
 
       
 
  By:   /s/ Dan E. Lee
 
       
 
      Name: Dan E. Lee
 
      Title: Vice President, General Counsel and Secretary
 
            CARIBOU ON PIEDMONT, INC.
 
       
 
  By:   /s/ Michael E. Peterson
 
       
 
      Name: Michael E. Peterson
 
      Title: Vice President
 
            CARIBOU ACQUISITION COMPANY
 
       
 
  By:   /s/ Michael E. Peterson
 
       
 
      Name: Michael E. Peterson
 
      Title: Vice President

 